USCA4 Appeal: 21-2129      Doc: 6        Filed: 02/22/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2129


        DERRICK ALLEN,

                            Plaintiff - Appellant,

                     v.

        ESTHER BENNETT; T. CALDWELL, Chief of Police; T. A. BYRD, Assistant
        Chief of Police; R. B. ALDRIDGE, Patrolman; DURHAM COUNTY SHERIFF
        DEPARTMENT; THE CITY OF MEBANE,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00184-TDS-LPA)


        Submitted: February 17, 2022                                 Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Derrick Michael Allen, Sr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2129      Doc: 6         Filed: 02/22/2022      Pg: 2 of 2




        PER CURIAM:

               Derrick Allen appeals the district court’s order dismissing his 42 U.S.C. § 1983

        complaint. The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

        § 636(b)(1)(B). The magistrate judge recommended that relief be denied and advised Allen

        that failure to file timely, specific objections to this recommendation could waive appellate

        review of a district court order based upon the recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Allen received proper notice

        and filed timely objections to the magistrate judge’s recommendation, he has waived

        appellate review because the objections were not specific to the particularized legal

        recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

        that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

        the finding or recommendation on that issue with sufficient specificity so as reasonably to

        alert the district court of the true ground for the objection” (internal quotation marks

        omitted)).

               Accordingly, we affirm the judgment of the district court. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED

                                                     2